         Case 1:15-cv-09065-JPO Document 132 Filed 06/19/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOHN PARDOVANI,
                               Plaintiff,
                                                                    15-CV-9065 (JPO)
                       -v-
                                                                         ORDER
 CROWN BUILDING MAINTENANCE
 CO., et al.,
                    Defendants.


J. PAUL OETKEN, District Judge:

       A conference was held in this case on June 19, 2020. This Order confirms the schedule

set during that conference:

           •   A jury trial in this case is scheduled to begin on March 8, 2021, at 9:30 a.m.

           •   The final pretrial conference will be held on March 1, 2021, at 2:30 p.m.

           •   The parties shall file a joint pretrial order by February 5, 2021.

           •   Proposed jury instructions and voir dire questions, and any motions in limine, are

               due by February 5, 2021.

           •   Responses in opposition to any motions in limine are due by February 12, 2021.

           •   Replies in support of any motions in limine, if needed, are due by February 19,

               2021.

       SO ORDERED.

Dated: June 19, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
